EXHIBIT 10.25
 
EXCEPTIONS TO NON-RECOURSE GUARANTY
 
This EXCEPTIONS TO NON-RECOURSE GUARANTY (this “Guaranty”) is entered into as of
June 30, 2006, by LIGHTSTONE HOLDINGS, LLC, a Delaware corporation, having an
address at 326 Third Street, Lakewood, New Jersey 08701 (“Guarantor”), for the
benefit of CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation, having
an address at 388 Greenwich Street, 19th Floor, New York, New York 10013, and/or
any subsequent holder of the Note (“Lender”).
 
RECITALS
 
A.  SCOTSDALE MI LLC (“Scotsdale”), CARRIAGE PARK MI LLC (“Carriage Park”),
MACOMB MANOR MI LLC (“Macomb Manor”), and CARRIAGE HILL MI LLC (“Carriage
Hill”), each a Delaware limited liability company, having its principal place of
business c/o Lightstone Holdings LLC, 326 Third Street, Lakewood, New Jersey
08701 (hereinafter collectively referred to as the “Borrower”; references herein
to the Borrower unless otherwise specifically stated, shall also mean and refer
to each and every one of Scotsdale, Carriage Park, Macomb Manor and Carriage
Hill, jointly and severally), has requested that Lender make a loan to Borrower
in the amount of $52,000,000.00 (the “Loan”). The Loan will be evidenced by that
certain Promissory Note, dated of the date of this Guaranty, made by Borrower to
Lender (the “Note”), and a Loan and Security Agreement by and between Borrower
and Lender (the “Loan Agreement”). The Loan will be evidenced by a Promissory
Note from Borrower to Lender dated as of the date of this Guaranty (the “Note”)
and a Loan and Security Agreement by and between Borrower and Lender (the “Loan
Agreement”). The Note will be secured by, among other things, those certain
Mortgages dated the same date as the Note (collectively, the “Instrument”),
encumbering certain real properties and improvements described in each
Instrument (collectively, the “Property”). As used herein, the term “Loan
Documents” shall mean the Note, the Loan Agreement, the Instrument, and any
other documents or instruments given by Borrower or others and accepted by
Lender for the purposes of evidencing, securing, or guaranteeing the Loan. All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.
 
B.  As a condition to making the Loan to Borrower, Lender requires that
Guarantor execute this Guaranty.
 
C.  Guarantor will derive substantial benefits from Lender’s making the Loan to
Borrower.


NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof, Guarantor agrees as follows:
 

--------------------------------------------------------------------------------


 
1.  As used herein, “Indebtedness” shall mean all obligations evidenced by the
Note and secured by the Instrument or the other Loan Documents.
 
2.  Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender the full and prompt payment when due, whether at maturity or earlier, by
reason of acceleration or otherwise, and at all times thereafter, and the full
and prompt performance when due, of all of the following:
 
(a)  All amounts which are stated to be obligations of Guarantor under the terms
of Article XII of the Loan Agreement; and
 
(b)  All costs and expenses, including reasonable fees and out of pocket
expenses of attorneys and expert witnesses, incurred by Lender in enforcing its
rights under this Guaranty.
 
For purposes of determining Guarantor’s liability under this Guaranty, all
payments made by Borrower with respect to the Indebtedness and all amounts
received by Lender from the enforcement of its rights under the Instrument shall
be applied first to the portion of the Indebtedness for which neither Borrower
nor Guarantor has personal liability.
 
Guarantor hereby promises to pay and perform, as and when due (whether by
acceleration, at maturity, or otherwise) and at all times thereafter, each and
all of the items and obligations which are stated to be guaranteed hereunder but
which are obligations for which Guarantor is primarily liable or are not
obligations of others. Guarantor hereby agrees that any such sums shall accrue
interest at the Default Rate until paid if not paid as and when due and that
such sums, together with any accrued interest thereon, shall become part of
Guarantor’s obligations hereunder.
 
3.  The obligations of Guarantor under this Guaranty shall survive any
foreclosure proceeding, any foreclosure sale, any delivery of any deed in lieu
of foreclosure, any release of record of the Instrument and any repayment or
discharge of the Indebtedness and will not be reduced, discharged or released
because or by reason of any existing or future offset, claim or defense of
Borrower or any other party against Lender or against payment of the obligations
of Guarantor under this Guaranty.
 
4.  Guarantor’s obligations under this Guaranty constitute an unconditional
guaranty of payment and not merely a guaranty of collection. This Guaranty may
not be revoked by Guarantor and shall continue to be effective after any
attempted revocation by Guarantor.
 
5.  The obligations of Guarantor under this Guaranty shall be performed without
demand by Lender and shall be unconditional irrespective of the genuineness,
validity, regularity or enforceability of any of the Loan Documents, and without
regard to any other circumstance which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Guarantor shall be liable even
if Borrower had no liability at the time of execution of the Loan Documents, or
thereafter ceases to be liable. Guarantor hereby agrees that Guarantor’s
liability may be larger in amount and more burdensome than that of Borrower.
Guarantor hereby waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty and agrees that Guarantor’s obligations shall not be affected by any
circumstances, whether or not referred to in this Guaranty, which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
Guarantor hereby waives the benefits of any right of discharge under any and all
statutes or other laws relating to guarantors or sureties and any other rights
of sureties and guarantors thereunder. Without limiting the generality of the
foregoing, Guarantor hereby waives, to the fullest extent permitted by law,
diligence in collecting the Indebtedness, presentment, demand for payment,
protest, all notices with respect to the Note, the Loan Agreement, this
Guaranty, or any other Loan Document which may be required by statute, rule of
law or otherwise to preserve Lender’s rights against Guarantor under this
Guaranty, including, but not limited to, notice of acceptance, notice of any
amendment of the Loan Documents, notice of the occurrence of any default, notice
of intent to accelerate, notice of acceleration, notice of dishonor, notice of
foreclosure, notice of protest, and notice of the incurring by Borrower of any
obligation or indebtedness. Guarantor also waives, to the fullest extent
permitted by law, all rights to require Lender to (a) proceed against Borrower
or any other guarantor of Borrower’s payment or performance with respect to the
Indebtedness (an “Other Guarantor”), (b) if Borrower or any Other Guarantor is a
partnership, proceed against any general partner of Borrower or the Other
Guarantor, (c) proceed against or exhaust any collateral held by Lender to
secure the repayment of the Indebtedness, (d) pursue any other remedy it may now
or hereafter have against Borrower (or, if Borrower is a partnership, any
general partner of Borrower) or (e) resort to any other means of obtaining
payment of Guarantor’s obligations under this Guaranty.
 
2

--------------------------------------------------------------------------------


 
6.  Guarantor understands that the exercise by Lender of certain rights and
remedies contained in the Loan Agreement and the Instrument (such as a
nonjudicial foreclosure sale) may affect or eliminate Guarantor’s right of
subrogation against Borrower and that Guarantor may therefore incur a partially
or totally nonreimbursable liability under this Guaranty. Nevertheless,
Guarantor hereby authorizes and empowers Lender to exercise, in its sole and
absolute discretion, any right or remedy, or any combination thereof, which may
then be available, since it is the intent and purpose of Guarantor that the
obligations under this Guaranty shall be absolute, independent and unconditional
under any and all circumstances. Guarantor expressly waives any defense (which
defense, if Guarantor had not given this waiver, Guarantor might otherwise have)
to a judgment against Guarantor by reason of a judicial or nonjudicial
foreclosure. Without limiting the generality of the foregoing, Guarantor hereby
expressly waives any and all benefits under any applicable law which, if
Guarantor had not given this waiver, (i) would otherwise limit Guarantor’s
liability after a foreclosure sale to the difference between the obligations of
Guarantor under this Guaranty and the fair market value of the property or
interests sold at such nonjudicial foreclosure sale, (ii) would otherwise limit
Lender’s right to recover a deficiency judgment after a foreclosure sale, and
(iii) would otherwise require Lender to exhaust all of its security before a
personal judgment could be obtained for a deficiency. Notwithstanding any
foreclosure of the lien of the Instrument, whether by the exercise of the power
of sale contained in the Instrument, by an action for judicial foreclosure or by
Lender’s acceptance of a deed in lieu of foreclosure, Guarantor shall remain
bound under this Guaranty. Guarantor waives all rights and defenses that
Guarantor may have because Borrower’s obligations are secured by real property.
This means, among other things:
 
3

--------------------------------------------------------------------------------


 
(a)  Lender may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower or others; and
 
(b)  If Lender forecloses on any real property collateral pledged by Borrower or
others: (i) the amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and (ii) Lender may collect from Guarantor even if
Lender, by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower.
 
This is an unconditional and irrevocable waiver of any rights and defenses that
Guarantor may have because Borrower’s obligations are secured by real property.
 
7.  Guarantor also waives any right or defense based upon an election of
remedies by Lender, even though such election (e.g., nonjudicial foreclosure
with respect to any collateral held by Lender to secure repayment of the
Indebtedness) destroys or otherwise impairs the subrogation rights of Guarantor
or the right of Guarantor (after payment of the obligations guaranteed by
Guarantor under this Guaranty) to proceed against Borrower for reimbursement, or
both.
 
8.  Guarantor shall have no right to assert or exercise, or attempt to assert or
exercise, and hereby waives any right to assert or attempt to assert any claim
for, subrogation, reimbursement, indemnification, and contribution against
Borrower and against any general partner, member or other constituent of
Borrower, and against any other person or any collateral or security for the
Indebtedness, until the Indebtedness has been indefeasibly paid and satisfied in
full, all obligations owed to Lender under the Loan Documents have been fully
performed, and Lender has released, transferred or disposed of all of its right,
title and interest in such collateral or security, and there has expired the
maximum possible period thereafter during which any payment made by Borrower or
others to Lender with respect to the Indebtedness could be deemed a preference
under the United States Bankruptcy Code (the “Code”).
 
9.  It is the intention of the parties that Guarantor shall not be deemed a
“creditor” or “creditors” (as defined in Section 101 of the Code) of Borrower,
or any Other Guarantor, by reason of the existence of this Guaranty, in the
event that Borrower or any Other Guarantor becomes a debtor in any proceeding
under the Code, and in connection herewith, Guarantor hereby waives any such
right as a “creditor” under the Code. After the Indebtedness has been satisfied
in full, this waiver shall be deemed terminated.
 
10.  At any time or from time to time and any number of times, without notice to
Guarantor and without affecting the liability of Guarantor hereunder, (a) the
time for payment of the principal of or interest on the Indebtedness may be
extended or the Indebtedness may be renewed in whole or in part; (b) the time
for Borrower’s performance of or compliance with any covenant or agreement
contained in the Note, the Loan Agreement, the Instrument or any other Loan
Document, whether presently existing or hereinafter entered into, may be
extended or such performance or compliance may be waived; (c) the maturity of
the Indebtedness may be accelerated as provided in the Note, the Loan Agreement,
the Instrument, or any other Loan Document; (d) the Note, the Loan Agreement,
the Instrument, or any other Loan Document may be modified or amended by Lender
and Borrower in any respect, including, but not limited to, an increase in the
principal amount; and (e) any security or guaranty for the Indebtedness may be
modified, exchanged, surrendered or otherwise dealt with or additional security
may be pledged or mortgaged for the Indebtedness.
 
4

--------------------------------------------------------------------------------


 
11.  If more than one person executes this Guaranty, the obligations of those
persons under this Guaranty shall be joint and several. Lender, in its sole and
absolute discretion, may (a) bring suit against Guarantor, or any one or more of
the persons constituting Guarantor, and any Other Guarantor, jointly and
severally, or against any one or more of them; (b) compromise or settle with any
one or more of the persons constituting Guarantor for such consideration as
Lender may deem proper; (c) release one or more of the persons constituting
Guarantor, or any Other Guarantor, from liability; and (d) otherwise deal with
Guarantor and any Other Guarantor, or any one or more of them, in any manner,
and no such action shall impair the rights of Lender to collect from Guarantor
any amount guaranteed by Guarantor under this Guaranty. Nothing contained in
this paragraph shall in any way affect or impair the rights or obligations of
Guarantor with respect to any Other Guarantor.
 
12.  Any indebtedness of Borrower held by any Guarantor now or in the future is
and shall be subordinated to the Indebtedness and any such indebtedness of
Borrower shall be collected, enforced and received by such Guarantor, as trustee
for Lender, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty.
 
13.  If any payment by Borrower is held to constitute a preference under any
applicable bankruptcy, insolvency, or similar laws, or if for any other reason
Lender is required to refund any sums to Borrower, such refund shall not
constitute a release of any liability of Guarantor under this Guaranty. It is
the intention of Lender and Guarantor that Guarantor’s obligations under this
Guaranty shall not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.
 
14.  Guarantor shall from time to time, upon request by Lender, deliver to
Lender such financial statements as Lender may reasonably require.
 
15.  Guarantor represents and warrants to Lender as follows:
 
(a)  Guarantor is an affiliate of Borrower, is the owner of a direct or indirect
interest in Borrower, and has received, or will receive, direct or indirect
benefit from the making of this Guaranty.
 
(b)  Guarantor is familiar with, and has independently reviewed books and
records regarding, the financial condition of Borrower and is familiar with the
value of any and all collateral intended to be created as security for the
payment of the Note; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.
 
(c)  Neither Lender nor any other party has made any representation, warranty or
statement to Guarantor in order to induce Guarantor to execute this Guaranty.
 
5

--------------------------------------------------------------------------------


 
(d)  As of the date hereof, and after giving effect to this Guaranty and the
contingent obligation evidenced hereby, Guarantor is, and will be, solvent, and
has and will have assets which, fairly valued, exceed its obligations,
liabilities (including contingent liabilities) and debts, and has and will have
property and assets sufficient to satisfy and repay its obligations and
liabilities.
 
(e)  All representations and warranties made by Guarantor herein shall survive
the execution hereof.
 
(f)  Guarantor has examined all of the Loan Documents.
 
(g)  Except as otherwise disclosed to Lender, there are no proceedings pending
or, so far as Guarantor knows, threatened before any court or administrative
agency which, if decided adversely to Guarantor, would materially adversely
affect the financial condition of Guarantor or the authority of Guarantor to
enter into, or the validity or enforceability of, this Guaranty.
 
(h)  Guarantor has filed all required federal, state and local tax returns and
has paid all taxes as shown on such returns as they have become due. No claims
have been assessed and are unpaid with respect to such taxes.
 
(i)  This Guaranty has been duly authorized, executed and delivered by Guarantor
and constitutes the valid and binding obligation of Guarantor, and is
enforceable against Guarantor in accordance with its terms. No approval,
consent, order or authorization of any governmental authority and no
designation, registration, declaration or filing with any governmental authority
is required in connection with the execution and delivery of this Guaranty by
Guarantor. Guarantor has no defense or offset to the enforcement of this
Guaranty. The execution and delivery of this Guaranty will not violate or
contravene in any way the articles of incorporation or bylaws or partnership
agreement, articles of organization or operating agreement, as the case may be,
of Guarantor or any indenture, agreement or instrument to which Guarantor is a
party or by which it or its property may be bound, or be in conflict with,
result in a breach of or constitute a default under any such indenture,
agreement or other instrument, result in the creation or imposition of any lien,
charge or encumbrance of any nature whatsoever upon any of the property or
assets of Guarantor, except as contemplated by the provisions of the Loan
Documents, and no action or approval with respect thereto by any third person is
required.
 
16.  Lender may assign its rights under this Guaranty in whole or in part and,
upon any such assignment, all the terms and provisions of this Guaranty shall
inure to the benefit of such assignee to the extent so assigned. The terms used
to designate any of the parties herein shall be deemed to include the heirs,
legal representatives, successors and assigns of such parties; and the term
“Lender” shall include, in addition to Lender, any lawful owner, holder or
pledgee of the Note.
 
17.  This Guaranty and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements. There are no unwritten oral
agreements between the parties. All prior or contemporaneous agreements,
understandings, representations, and statements, oral or written, are merged
into this Guaranty and the other Loan Documents. Guarantor acknowledges that it
has received copies of the Note, the Loan Agreement, the Instrument and all
other Loan Documents. Neither this Guaranty nor any of its provisions may be
waived, modified, amended, discharged, or terminated except by an agreement in
writing signed by the party against which the enforcement of the waiver,
modification, amendment, discharge, or termination is sought, and then only to
the extent set forth in that agreement.
 
6

--------------------------------------------------------------------------------


 
18.  Lender may, at any time, sell, transfer or assign the Note, the Loan
Agreement, the Instrument and the Loan Documents, or any part thereof, and any
or all servicing rights with respect thereto, or grant participations therein or
issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(the “Securities”). In connection with any of the foregoing, promptly following
request from Lender, Guarantor shall furnish and certify as true and complete,
such information concerning Guarantor as Lender may reasonably request. Without
limitation, Guarantor agrees that it will be reasonable to request (and
Guarantor shall furnish) resumes, financial statements, tax returns, key
principal questionnaires, and credit reports. Guarantor authorizes Lender to
forward the same to any purchaser, transferee, assignee, servicer, participant,
investor in such Securities or any rating agency rating such Securities
(singularly, an “Investor,” and collectively, the “Investors”) and each
prospective Investor.
 
19.  No failure to exercise, and no delay in exercising, on the part of Lender,
any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right. The rights of Lender hereunder shall be in addition
to all other rights provided by law. No modification or waiver of any provision
of this Guaranty, nor consent to departure therefrom, shall be effective unless
in writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand.
 
20.  Any notice, demand, statement, request or consent made hereunder shall be
in writing and shall be deemed to be received by the addressee on the day such
notice is tendered to a nationally recognized overnight delivery service or on
the third day following the day such notice is deposited with the United States
Postal Service first class certified mail, return receipt requested, in either
instance, addressed to the address, as set forth below, of the party to whom
such notice is to be given, or to such other address as either party shall in
like manner designate in writing. The addresses of the parties hereto are as
follows:
 
Guarantor:
 
Lightstone Holdings LLC
326 Third Street
Lakewood, New Jersey 08701
Attention: David Lichtenstein
 
7

--------------------------------------------------------------------------------




With a copy to:


Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10016
Attention: Sheldon Chanales, Esq.
 
Lender:
 
Citigroup Global Markets Realty Corp.
388 Greenwich Street, 19th Floor
New York, New York 10013
Attn: Mortgage Loan Department

 
21.  Guarantor agrees that this Guaranty and the obligations arising hereunder
shall be governed by and construed in accordance with the laws of the State of
New York (“State of Jurisdiction”) and any applicable laws of the United States
of America. The state and federal courts and authorities with jurisdiction in
the State of Jurisdiction shall have exclusive jurisdiction over all
controversies which shall arise under or in relation to this Guaranty. Guarantor
irrevocably consents to service, jurisdiction, and venue of such courts for any
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.
 
22.  GUARANTOR AND LENDER EACH (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN
THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND
(B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT
THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY, WITH THE
BENEFIT OF COMPETENT LEGAL COUNSEL.

 
[SIGNATURE PAGE FOLLOWS]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

       
GUARANTOR:
     
LIGHTSTONE HOLDINGS LLC, a Delaware
limited liability company  
 
   
   
  By:    /s/ David Lichtenstein  

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

